Certain confidential information contained in this document, marked by brackets [], is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit AMENDMENT NO. 1 TO MASTER PROFESSIONAL SERVICES AGREEMENT This Amendment No. 1 (this “Amendment”) to the Master Professional Services Agreement (the “Agreement”) dated April 3, 2006 by and between Chordiant Software, Inc. (“Contractor”) and Citicorp Credit Services, Inc. (USA) (“Client”) is made as of June 1, 2007 (the “Effective Date”) by and between Contractor and Client. For good and valuable consideration, the receipt and sufficiency of which hereby are acknowledged by the parties hereto, the parties agree as follows: 1.I.
